Citation Nr: 1003860	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  96-47 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey




THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
bursitis of the left shoulder for the period from July 16, 
2003 to May 4, 2008.  

2.  Entitlement to an evaluation in excess of 30 percent for 
bursitis of the left shoulder, to include whether a reduction 
from a 40 percent rating to a 30 percent rating, from May 5, 
2008, was proper.  




REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to September 
1992.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a RO rating decision, dated in August 
2003, which granted an increased rating to 40 percent for 
left shoulder bursitis, effective on July 16, 2003; and an RO 
rating decision, dated in June 2008, which proposed and 
implemented a decrease in the rating from 40 percent to 30 
percent for the left shoulder disability, effective on May 5, 
2008.  

In March 2006, the Board remanded the appeal, inter alia, for 
additional development, to include scheduling a VA 
examination.  The Board notes that the RO complied with all 
requested development actions ordered in the Board's March 
2006 remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

In March 2009, the Board remanded this matter, inter alia, to 
the RO (via the Appeals Management Center (AMC), in 
Washington, D.C.) for further action, to include obtaining VA 
treatment records, and scheduling a VA examination.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.  

2.  For period of the appeal, the service-connected bursitis 
of the left shoulder is not shown to have been manifested by 
more than limitation of motion or functional loss due pain to 
25º from the side; neither ankylosis of the shoulder nor 
related degenerative changes or impairment of the humerus is 
demonstrated.  

3.  The rating action of June 2008 failed to address whether 
the service-connected bursitis of the left shoulder had 
stabilized or undergone improvement under the ordinary 
conditions of life in reducing the rating from 40 percent to 
30 percent effective on May 5, 2008, as required under the 
law.  


CONCLUSION OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 40 percent for the service-connected bursitis of 
the left shoulder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.344, 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.69, 4.71, 4.71a including Diagnostic 
Codes (DCs) 5003, 5019, 5200, 5201, 5202 (2009).  

2.  The reduction of the rating of the rating from 40 percent 
to 30 percent for the service-connected bursitis of the left 
shoulder was not proper under the law and is void ab initio .  
38 U.S.C.A. §§ 1155, 5107, 5112(b)(6) (West 2002); 38 C.F.R. 
§§ 3.105(e), 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.69, 
4.71a, DCs 5003, 5019 and 5200 to 5202 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009).  In 
Pelegrini, the Court held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate such a claim: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In Vazquez-Flores, the Court further indicated that 
consideration was warranted for whether there existed 
subsequent VA action that served to render any pre- 
adjudicatory notice error non-prejudicial.  

In a September 4, 2009 decision, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) vacated the 
Court's decision in Vazquez-Flores and held that, in 
accordance with its decision in Paralyzed Veterans of Am. V. 
Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), 
and Wilson v. Mansfield, VA Form 7-506, Notice of 
Authorization of Training and Subsistence Allowance, F.3d 
1055 (Fed. Cir. 2007), such specificity in notice as the 
Court had required was not necessary.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  

Specifically, the Federal Circuit held that Wilson and 
Paralyzed Veterans eliminated the requirement for VA to 
provide veteran-specific notice, without altering the 
requirement that the notice be claim-specific.  Id.  Hence, 
in light of the Federal Circuit's decision in Vazquez-Flores, 
VA need only provide adequate generic notice in compliance 
with section 5103 (a).  

In the present case, in letters dated in August 2003, 
September 2006, July 2008, May 2009, and June 2009, the RO 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate the claims, as well as 
what information and evidence must be submitted by the 
Veteran and the types of evidence that will be obtained by 
VA.  

The July 2008, May 2009, and June 2009 letters addressed 
aspects of the notice requirements of Vazquez-Flores, and 
contained examples of types of medical and lay evidence that 
are relevant to establishing entitlement to increased 
compensation.  As noted, this claim was last adjudicated, via 
an SSOC, in October 2009.  

There was a timing deficiency with the July 2008, May 2009, 
and June 2009 notice letters, with respect to the notice 
requirements under Vazquez-Flores because they were provided 
after the initial rating actions.  Mayfield v. Nicholson.  

These timing deficiencies were remedied by the fact that the 
Veteran's claims were readjudicated by the RO in the October 
2009 SSOC after proper VCAA notice was provided and after the 
Veteran had an opportunity to respond.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).  The Board concludes that 
the duty to notify has been met.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes VA 
treatment records and VA examination reports.  Also of record 
and considered in connection with the appeal are written 
statements submitted by the Veteran and his representative on 
his behalf.  

As discussed, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  

Thus, the Veteran has been provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any defect in the sequence of events or content of the 
notice is not shown to have any effect on the case or to 
cause injury to the Veteran.  

Therefore, to the extent that the action taken hereinbelow is 
favorable to the Veteran, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  


General Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1 
(2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is or 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.  

When evaluating a musculoskeletal disability based upon a 
range of motion, consideration is given to the degree of any 
additional limitation upon motion due to functional loss.  
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  This 
includes the analysis of additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated involving such factors as painful motion, 
weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms "flare up," 
such as during prolonged use.  Id.  See also 38 C.F.R. §§ 
4.40, 4.45 and 4.59.  

The rule against pyramiding, as set forth in 38 C.F.R. § 
4.14, states that the evaluation of the same disability under 
various diagnoses is to avoided.  Disability from injuries to 
the muscles, nerves, and joints of an extremity may overlap 
to a great extent, so that special rules are included in the 
appropriate bodily system for their evaluation.  Id.  Both 
the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
Id.  

Where there is separate and distinct symptomatology of a 
single condition it should be separately rated.  Where the 
symptomatology of a condition is duplicative or overlapping 
with symptomatology of another condition, it may not receive 
a separate evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. 
Brown, 6 Vet. App. 259 (1994).  

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  

One diagnostic code may be more appropriate than another 
based on such factors as the veteran's relevant medical 
history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  

The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2009).  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  


Specific Legal Criteria

Ratings for functional impairment of the upper extremities 
depend on which extremity is the major extremity, i.e., the 
one predominantly used by the individual.  Only one extremity 
is considered to be major and a person is presumed to be 
right-handed unless there is evidence of left-handedness.  38 
C.F.R. § 4.69 (2009).  

In his various VA examinations, the Veteran has reported that 
he was left handed.  Thus, the rating for the left shoulder 
was to be made on the basis of the left upper extremity being 
the major extremity.  

Normal ranges of motion of the shoulder are flexion (forward 
elevation) from 0 degrees to 180 degrees, abduction from 0 
degrees to 180 degrees, external rotation from 0 degrees to 
90 degrees, and internal rotation from 0 degrees to 90 
degrees.  38 C.F.R. § 4.71, Plate I (2009).  

Diagnostic Code 5019 instructs that bursitis will be rated on 
limitation of motion of the affected parts as degenerative 
arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, DC 
5019 (2009).  

Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  38 C.F.R. § 4.1a, DC 5003 (2009).  

The current version of the General Rating Formula for 
Diseases and Injuries of the Shoulder and Arm, 38 C.F.R. § 
4.71a, for rating the major extremity, provides as follows: 


Diagnostic Code 5200 provides:

Scapulohumeral articulation, ankylosis of:

Note:  The scapula and humerus move as one piece.  

50%		Unfavorable, abduction limited to 25º from side;  

40%		Intermediate between favorable and unfavorable;  

30%		Favorable, abduction to 60º, can reach mouth and 
head.  

38 C.F.R. § 4.71a, DC 5200 (2009).  


Diagnostic Code 5201 provides: 

Arm, limitation of motion of: 

40%		To 25º from side; 

30%		Midway between side and shoulder level; 

20%		At shoulder level.  

38 C.F.R. § 4.71a, DC 5201 (2009).  


Diagnostic Code 5202 provides: 
Humerus, other impairment of: 

80%		Loss of head of (flail shoulder);  

60%		Nonunion of (false flail joint);  

50%		Fibrous union of;  


Recurrent dislocation of at scapulohumeral joint.  

30%		With frequent episodes and guarding of all arm 
movements;  

20%	With infrequent episodes, and guarding of movement 
only at shoulder level.  

Malunion of:  

30%		Marked deformity;  

20%		Moderate deformity.  

38 C.F.R. § 4.71a, DC 5202 (2009).  


Analysis

The Veteran asserts that his service-connected left shoulder 
bursitis, evaluated as 40 percent disabling, from July 16, 
2003 to May 4, 2008, and evaluated as 30 percent disabling, 
beginning on May 5, 2008, presents a greater degree of 
impairment than the currently assigned evaluations would 
indicate.  He describes symptoms that include chronic pain 
that severely limits range of motion in the left arm.  

Of preliminary importance, the Board notes that the Veteran's 
representative, in a December 2009 Appellant's Brief, argues 
that the March 2009 remand indicated that the VA examination 
ordered to resolve the matter should not be scheduled until 
after any additional treatment records were associated with 
the claims file.  

The Board is aware that the RO has a duty to follow the 
directives of a remand in sequential order, and further, that 
the March 2009 specifically requested that VA treatment 
records be obtained before a VA examination be scheduled.  

However, the Board notes that the VA treatment records, added 
to the claims file after the September 2009 opinion was 
rendered, do not contain evidence that would, by itself, 
change the outcome of this decision.  Hence, the Board finds 
that the Veteran was not unduly prejudiced by this omission 
on the part of the RO and will proceed with adjudicating the 
claim as follows.  

The Board has reviewed the evidence of record, and for 
reasons that will now be expressed, finds that for the period 
from July 16, 2003 through May 4, 2008, the Veteran's left 
shoulder disorder was manifested by no more than limitation 
of motion of the arm to 25º from the side, even with pain, 
and for the period effective from May 5, 2008, the left 
shoulder disorder is manifested by no more than limitation of 
motion of the arm to midway between side and shoulder level 
even with pain.  

The VA treatment records, dated from April 2001 to March 
2009, reflect ongoing treatment, in the form of physical 
therapy and with a topical cream, for chronic left shoulder 
pain associated with bursitis.  

A VA physical therapy note revealed active range of motion 
limited by pain, with flexion to 90 degrees, with extension 
to 40 degrees, with abduction to 45 degrees, with external 
rotation to 40 degrees, and with internal rotation to the 
side only.  The physical therapist noted strength was grossly 
4- out of 5, except for on abduction which was 3- out of 5, 
and complaints of pain in all resisted movements.  

The Veteran was assessed with severe limitations with the 
left shoulder with 2 out of 2 for chronic pain, most likely 
muscular in nature.  Upon examination the Veteran had 
difficulty with lifting over 3 pounds.  

In December 2003, a VA nurse practitioner noted point 
tenderness at the acromioclavicular joint, without erythema, 
warmth or edema, but with markedly decreased active range of 
motion due to pain.  The nurse practitioner assessed the 
Veteran with painful left shoulder, not responding to 
physical therapy, and prescribed Zostrix cream three times a 
day.  

An X-ray study of the left shoulder, dated in January 2004, 
was noted as normal.  In February 2004, a VA physician noted 
that the Veteran's range of motion was very limited by pain 
in the left shoulder. Specifically, on active and passive 
movement, flexion was limited to 30 degrees, abduction was 
limited to 30 degrees, internal rotation was limited to 70 
degrees, and external rotation was limited to 30 degrees.  

However, the X-ray studies of the left shoulder revealed no 
fracture or dislocation.  An April 2004 VA treatment record 
indicated markedly decreased active range of motion due to 
pain in the left shoulder; however, it was noted that the 
Veteran's left shoulder pain was improving and he was able to 
perform the exercises that he was taught in physical therapy.  

Notably, an April 2005 VA MRI report indicates findings of no 
rotator cuff tear identified, but added that there might be 
some tendinopathy present within the supraspinatus tendon.  
Further, there was a minimal effusion with a small amount of 
fluid in the bursa noted, and the labrum was described as 
grossly intact though not well demonstrated.  

A VA orthopedic note, dated in June 2005, indicates trace 
tenderness to palpation of the left acromioclavicular joint, 
with active range of motion to 130/30/L5, without weakness to 
"ss" isolation, with positive Hawkins impingement, and 
without pain upon cross body adduction.  

A May 2006 VA treatment record reflects findings of full 
range of motion of all joints on examination of the 
musculoskeletal system, but with pain on abduction of 
shoulders past 0- degrees.  The physician assessed the 
Veteran with a history suspicious for low grade inflammatory 
arthritis, but noted normal erythrocyte sedimentation rate 
and negative serology.  

A VA treatment record, dated in May 2007, showed findings of 
a full range of motion for the neck and shoulder.  The 
physician noted that the diagnosis was still elusive as the 
Veteran complained of pain and morning stiffness in the left 
shoulder that lasted well into the day.  The physician opined 
that the left shoulder pain was probably from subacramonial 
bursitis, and doubted a diagnosis of inflammatory arthritis 
despite erosion observed on the hand MRI in 2005.  

A VA radiology report, dated in March 2007, reflected that no 
significant skeletal or soft tissue abnormality was seen.  An 
accompanying treatment report shows findings of tenderness to 
palpation over the anterior aspect of the shoulder, and 
markedly reduced range of motion, especially on abduction.  

A May 2008 VA treatment report reveals similar findings.  
Here, the Veteran's shoulder was observed to be very weak and 
painful on examination.  He was diagnosed with left shoulder 
impingement syndrome versus rotator cuff tear.  

Finally, in March 2009, a VA treatment record indicates a 
diagnosis of impingement of the left shoulder, in chronic and 
stable condition.  

In conjunction with the current appeal, the Veteran underwent 
a VA examination in July 2003, during which the examiner 
noted that the Veteran was left handed.  The examiner 
indicated that there was no history of injury to the left 
shoulder, but that left shoulder pain began towards the 
middle of the Veteran's service.  The examiner noted that the 
claims file was not available for review.  The Veteran 
complained of pain in the shoulder that was felt anteriorly, 
even at rest, but that increased exponentially on shoulder 
motion.  

On examination, the examiner observed that the Veteran had 
virtually no left shoulder motion, and that the slightest 
motion caused pain.  Range of motion testing revealed, pain 
on abduction to no more than 10 degrees, forward elevation no 
more than to 10 degrees, and that the Veteran was unable to 
assume the position for evaluating internal and external 
rotation.  

The examiner opined that external and internal rotation must 
have been limited to 0 degrees.  The Veteran was note 
examined in a state of increased activity or exacerbation; 
hence the examiner would not comment on any worsening of the 
ranges of motion with increased activity or exacerbation.  

The examiner noted that the Veteran was incapable of any use 
of the shoulder joint, but could not explain why the Veteran 
would have such impaired motion of the shoulder joint from 
bursitis.  The Veteran was diagnosed with markedly impaired 
range of motion of left shoulder joint, cause unknown.  

In May 2008, the Veteran underwent a second VA examination, 
during which he ad subjective complaints of left shoulder 
joint pain which he described as severe and constant pain in 
his left shoulder.  He denied use of a sling.  The examiner 
noted that with regard to the Veteran's occupation as a 
clerk, he had difficulty with overhead use and lifting more 
than 10 pounds due to left shoulder pain.  

The examination results for active and passive range of 
motion, with use of a goniometer, for the left shoulder 
showed findings of forward flexion to 70 degrees, abduction 
to 60 degrees, adduction to 30 degrees, internal rotation to 
90 degrees, and external rotation to 90 degrees.  The 
examiner observed that there was evidence of mild to moderate 
pain of the left shoulder with forward elevation, between 60 
degrees and 70 degrees, with abduction between 50 degrees and 
60 degrees, and with adduction between 20 degrees, and 30 
degrees.  

Notably, with repetitive use times three, the range of motion 
was not found to be additionally limited by pain, fatigue, 
weakness or lack of endurance.  Moreover, the Veteran denied 
having any flare ups, and no instability was found.  The 
examiner noted that the Veteran underwent a radiology 
examination in March 2007, which revealed a normal X-ray 
study of the left shoulder.  

The Veteran was diagnosed with bursitis of the left shoulder, 
mildly to moderately active at the time of the examination 
with range of motion abnormality.  The examiner opined that, 
as it related to the Veteran's occupation as a clerk, and in 
regard to activities of daily living, the Veteran had 
difficulty with overhead use and lifting more than 10 pounds 
due to his left shoulder pain.  

In September 2009, the Veteran underwent a third VA 
examination to address the nature and severity of his left 
shoulder disability.  Here, the Veteran denied undergoing any 
surgeries to his left shoulder or needing a sling.  He also 
denied a history of bone cancer.  The Veteran provided a 
history of left shoulder pain, characterized as moderate to 
severe and constant, for which he uses over-the-counter 
Motrin three times a day that has been helpful.  

The Veteran provided an employment history of working as a 
clerk.  The examiner noted that, with respect to the 
Veteran's occupation as a clerk, and as it relates to his 
activities of daily living, the Veteran had difficulty in 
overhead use and lifting more than 10 pounds due to left 
shoulder pain.  

The examination results, with active and passive range of 
motion, and with the use of a goniometer, revealed forward 
elevation to 60 degrees, abduction to 60 degrees, adduction 
to 10 degrees, internal rotation to 90 degrees, and external 
rotation to 90 degrees.  

Moreover, there was evidence of moderate to severe pain on 
forward elevation from 50 degrees to 60 degrees, on abduction 
from 50 degrees to 60 degrees, and on adduction from 0 to 10 
degrees, with repetitive use times three.  

The examiner noted that the range of motion in the left 
shoulder was not additionally limited by pain, fatigue, 
weakness, or lack of endurance.  Moreover, there was no 
additional loss of function or any instability, and the 
Veteran denied any flare-ups.  

The Veteran was diagnosed with left shoulder strain, with 
history of left shoulder bursitis, moderately to severely 
active at the time of the examination with range of motion 
abnormality of the left shoulder.  

The examiner opined that functional impairment related to his 
occupation as a clerk and related to his activities of daily 
living included experiencing difficulty in overhead use and 
lifting more than 10 pounds due to left shoulder pain.  

In considering the record as a whole, the service-connected 
left shoulder disability is shown to have been manifested by 
a varying level of limited and painful motion and tenderness 
of the left shoulder joint during the course of the appeal.  

In reviewing the June 2008 rating decision that reduced the 
Veteran's rating, the Board finds that the reviewer at that 
time did not address whether the service-connected disability 
picture had reached its greatest degree of stability as 
required by the provisions of 38 CFR § 3.344.  Additionally, 
the decision to reduce was not based consideration of factors 
such as whether the service-connected disability had improved 
under the ordinary conditions of life.  Without such 
analysis, the 40 percent rating was improperly reduced in the 
June 2008 rating decision and is restored as the action is 
void ab initio.  

Accordingly, under the law, the 40 percent rating is restored 
effective on May 4, 2008.  

However., overall, the evidence of record does not show that 
the left shoulder bursitis is productive of a disability 
picture manifested a functional loss due to pain or guarding 
that equate with more than limitation of motion to 25 degrees 
from the side Hence, he is not entitled to an increased 
rating under Diagnostic Code 5201 for either of these time 
frames.  

The current medical record contains no evidence of any 
impairment or related defect of the humerus, so the Veteran 
would not entitled to an increase rating under Diagnostic 
Code 5202.  Moreover, as the medical record contains no 
evidence of ankylosis, he would not be entitled to a rating 
higher than 40 percent under Diagnostic Code 5200.  

Accordingly, on this record, the evidence does not support an 
evaluation in excess of 40 percent for the left shoulder 
disability for the period of this appeal.  38 C.F.R. §§ 4.3, 
4.7.  

The Board has specifically considered the guidance of DeLuca, 
in order to determine whether an increased evaluation for 
either disability may be warranted.  

While recognizing that the Veteran has complaints of pain in 
regard to his disability and has suffered from flare-ups in 
the past, there is no evidence indicating a finding of 
additional compensable functional loss beyond that which was 
objectively shown in the examinations due to pain, weakness, 
excess fatigability, or incoordination.  Therefore, the Board 
holds that additional evaluation in consideration of DeLuca 
and applicable VA code provisions is not warranted.  See also 
38 C.F.R. § 4.7.  

The above determination is based upon consideration of the 
applicable schedular criteria.  The Veteran has submitted no 
evidence showing that his left shoulder disability has 
markedly interfered with his employment status beyond that 
interference contemplated by their assigned evaluations.  

Although the VA examination reports indicate that, with 
regard to the Veteran's occupation as a clerk, he has 
consistently experienced difficulty with overhead use and 
lifting more than 10 pounds due to left shoulder pain.  This 
does not serve to present an unusual or exceptional 
disability picture that would warrant extraschedular 
condition.   Moreover, while his combined rating is 70 
percent, the Board notes that, as reflected in his September 
2009 VA examination, the Veteran is currently employed.  

Moreover, there is also no indication that this disability 
has necessitated any periods of hospitalization or medical 
attention beyond that contemplated by the applicable rating 
criteria.  

As such, the Board is not required to remand this matter to 
the RO for referral actions outlined in 38 C.F.R. 
§ 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

The Board notes that due consideration has been given to the 
assignment of separate ratings for separate and distinct 
symptomatology of the Veteran's service-connected disability; 
however, the record does not support assigning separate 
ratings for additional symptoms associated with his shoulder 
disability.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  

For all the foregoing reasons, the claim for an increased 
rating above 40 percent must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against assignment of any 
higher ratings, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  

Finally, the Board has considered whether "staged" ratings 
are appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The record, however, does not support assigning 
different percentage disability ratings for any of the 
disability on appeal during the periods in question.  


ORDER

An increased rating in excess of 40 percent for the service-
connected left shoulder bursitis is denied.  

As the reduction action was not proper under the law, the 40 
percent rating for the service-connected left shoulder 
bursitis, must be restored effective on May 5, 2008.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


